Citation Nr: 0021382	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-20 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' March 1989 decision which found 
that the veteran failed to submit a timely substantive appeal 
with a November 1984 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946, June 1946 to November 1946, and May 1954 to July 1956.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a March 1989 
Board decision.


FINDINGS OF FACT

1.  In March 1989, the Board issued a decision in which it 
concluded that the moving party failed to file a timely 
substantive appeal with a November 1984 rating decision 
denying service connection for a right knee disability, low 
back strain, and residuals of a left foot injury, and 
continuing the 10 percent evaluation assigned for the 
veteran's service-connected residuals of a left knee injury.

2.  The Board's March 1989 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 1989 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
20.1400-20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1984 rating decision denied service connection for 
a right knee disability, low back strain, and residuals of a 
left foot injury, and continued the 10 percent evaluation 
assigned for the veteran's service-connected residuals of a 
left knee injury.  The moving party filed a notice of 
disagreement (NOD) with this decision in December 1984.  
Consequently, the RO issued Statement of the Case in February 
1985, and attached a substantive appeal (VA Form 1-9).

In February 1988 correspondence, the moving party requested 
that the RO advise him of the status of his appeal.  Later 
that month, the RO responded that the veteran failed to file 
a timely substantive appeal, and the November 1984 rating 
decision became final.  

The following month, the veteran submitted a photocopy of a 
substantive appeal dated in March 1985, in support of his 
claim.

A June 1988 rating decision concluded that the moving party 
did not file a timely substantive appeal with the November 
1984 rating decision.

In a March 1989 decision, the Board determined that the 
moving party failed to file a timely substantive appeal with 
the November 1984 rating decision.  
 
The veteran submitted several letters to the RO alleging CUE 
in the March 1989 Board decision from September 1996 to April 
1997.  At that time, a claim of CUE was not available with 
respect to a decision of the Board.  See Smith v. Brown, 35 
F.3d 1516 (Fed. Cir. 1994).  Under the provisions of Public 
Law No. 105-111, however, a claimant may now raise a CUE 
claim with respect to a prior Board decision.  See Public Law 
No. 105-111, 111 Stat. 2271 (Nov. 21, 1997); 38 U.S.C.A. § 
7111.  Pursuant to VAOPGCPREC 1-98, an opinion of the VA 
General Counsel, the Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.

In May 1998, the moving party filed a motion alleging CUE in 
the March 1989 Board decision.  Therein, he maintained that 
he filed a notice of disagreement with the November 1984 
rating decision in December 1984, and submitted a substantive 
appeal in March 1985, perfecting his appeal.  

In the introduction section of a June 1998 Board remand, the 
moving party was informed that the Board was engaged in 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  

In a letter to the moving party dated in February 2000, the 
Board identified the law and regulations governing CUE.  The 
Board strongly urged the moving party to carefully review 
these provisions and to obtain representation.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of can not be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 1989 decision by the Board.  Neither he nor his 
representative has articulated any specific basis for a 
finding of an error that would have changed the result of 
this decision.  In November 1999 correspondence, the moving 
party maintained that he filed a timely substantive appeal 
and that the Board acted on "false and misleading 
information" supplied by the regional office.  He referred 
to statements from service officers supporting his assertion 
that he submitted a timely substantive appeal.  The 
representative maintains the Board committed CUE "by failing 
to accepting [the moving party's] photocopy of the VA Form 9 
dated March 1, 1985."  All of these arguments constitute 
nothing more than a disagreement with how the evidence was 
evaluated that can not rise to the level of CUE.  38 C.F.R. 
§ 1403(d)(3).  The lack of a copy of VA Form 1-9, date 
stamped as received in a timely manner, in the claims folder 
standing alone defeats the claim of CUE, since it is not 
undebatable that all the evidence favored the claim.  The 
pleadings entered in this matter amount to no more than a 
request for the Board to readjudicate the claim on the 
merits; that is precisely not the purpose of CUE. 

The representative further asserts it was CUE for the Board 
to fail to grant the hearing the moving party had requested 
on the photocopy of the VA Form 1-9.  The Board must point 
out that the photocopy was presented as correspondence in 
connection with a claim adjudicated in 1984.  It was not a VA 
Form 1-9 submitted in connection with the claim pending 
before the Board in 1989 that involved a claim as to the 
timeliness of the substantive appeal.  Therefore, the failure 
of the Board to treat a request for a hearing in another 
claim as a request for a hearing in the claim then pending 
before the Board did not constitute CUE.  

In this context, the Board also noted that in a May 1988 
statement the moving party specifically canceled a scheduled 
hearing on the claim then pending before the Board.  He 
expressed confusion as to why such a hearing had been 
scheduled since he reported he had made "no current 
request."  He commented that he believed the hearing may 
have been scheduled based on the request on the March 1995 
photocopy of a VA Form 1-9, but he stated his situation had 
changed "drastically for the worse" since then.   He 
reported he was confined to a wheelchair and unable to travel 
even to the regional office in California.  He stated he wish 
to have a "hearing" in Washington D.C. where his 
representative "would be present and represent me."  The RO 
annotated an administrative document to show it interpreted 
this statement as indicating the veteran had canceled his 
hearing request.  His representative completed an "informal 
hearing presentation" in support of the claim before the 
Board.  Accordingly, it was not undebatable that the veteran 
had a pending and unhonored request for a personal hearing 
concerning the appellate issue decided by the Board in March 
1989.  

Nothing in this determination is designed to express doubt 
about the good faith of the moving party in advancing his 
claim of CUE.  The Board does not question the sincerity of 
the veteran's conviction that he timely filed a substantive 
appeal in 1985.  Under the governing law and regulations, 
however, the moving party must specify the nature of the 
alleged clear and unmistakable error.  For the reasons set 
forth above, the Board concludes that the allegations 
presented in this motion fall well short identifying the type 
of legal or factual error that undebatably would have changed 
the outcome of the Board's decision in 1989.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the March 1989 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

